Case 9:18-cv-80727-DMM Document 28 Entered on FLSD Docket 10/30/2018 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                  WEST PALM BEACH

   OLGA PYRINOVA, an individual, on behalf               CASE NO. 9:18-cv-80727-DMM
   of herself and others similarly situated

          Plaintiff,

   v.

   LENNAR CORPORATION, a foreign
   corporation, and LENNAR HOMES LLC, a
   Florida limited liability company,

          Defendants.
                                                 /

         NOTICE OF CHANGE OF FIRM AFFILIATION, ADDRESS, AND EMAIL
         ADDRESS OF TED D. MEYER, ATTORNEY ADMITTED PRO HAC VICE

         Notice of change of firm affiliation, address, and email address is hereby given for Ted D.

  Meyer, attorney admitted pro hac vice. All future pleadings, memoranda, correspondence, orders,

  and other papers for Ted D. Meyer shall be sent to him as follows:

         Ted D. Meyer
         Blank Rome
         717 Texas Avenue
         Suite 1400
         Houston, TX 77002
         Tel.: (713) 632.8666
         Fax: (713) 228.6605
         Email: tmeyer@blankmore.com


         Dated this 30th day of October, 2018.
Case 9:18-cv-80727-DMM Document 28 Entered on FLSD Docket 10/30/2018 Page 2 of 3




                                   Respectfully submitted,

                                   /s/ Jennifer S. Bullock
                                   Jennifer S. Bullock
                                     Florida Bar No.: 0866881
                                     Email: jennifer.bullock@morganlewis.com
                                   Anaili M. Cure
                                     Florida 119558
                                     Email: anaili.cure@morganlewis.com
                                   Morgan, Lewis & Bockius LLP
                                   200 South Biscayne Boulevard
                                   Suite 5300
                                   Miami, FL 33131-2339
                                   Telephone: 305.415.3000
                                   Facsimile: 305.415.3001

                                   Counsel for Defendants

                                   and

                                   /s/ Ted D. Meyer
                                   Ted D. Meyer (Admitted Pro Hac Vice)
                                     Texas Bar No.: 13997500
                                     Email: tmeyer@blankmore.com
                                   Blank Rome
                                   717 Texas Avenue
                                   Suite 1400
                                   Houston, TX 77002
                                   Tel.: (713) 632.8666
                                   Fax: (713) 228.6605

                                   Co-Counsel for Defendants




                                         2
Case 9:18-cv-80727-DMM Document 28 Entered on FLSD Docket 10/30/2018 Page 3 of 3




                     CERTIFICATE OF ELECTRONIC FILING AND SERVICE

          I hereby certify that on October 30th, 2018, I electronically filed the foregoing with the

  Clerk of the Court by using the CM/ECF system. I also certify that the foregoing document is

  being served this day on all counsel of record or pro se parties identified on the attached Service

  List in the manner specified, either via transmission or Notices of Electronic Filing generated by

  CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

  to receive electronically Notices of Electronic Filing.

                                                         /s/ Jennifer S. Bullock
                                                         Jennifer S. Bullock




                                             SERVICE LIST

                                     Pyrinova v. Lennar Corporation.
                                      Case No. 9:18-cv-80727-DMM
                     United States District Court for the Southern District of Florida

   Frank H. Henry, Esq.
    Fla. Bar No.: 956554
    Email: fhenry@bluerocklegal.com
   Daniel Eric Gonzalez, Esq.
    Florida Bar No.: 118696
    Email: dgonzalez@bluerocklegal.com
   BlueRock Legal, P.A.
   10800 Biscayne Boulevard
   Suite 410
   Miami, Florida 33161-7806
   Telephone: 305.981.4300
   Facsimile: 305.981.4304


   Counsel for Plaintiff




  DB1/ 100368335.1




                                                    3
